Citation Nr: 0713329	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  03-00 439	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
February 1972, including service in the Republic of Vietnam 
from June 15, 1971, to January 12, 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which determined that no new and 
material evidence had been submitted to reopen the veteran's 
claim for PTSD.

In February 2003, the veteran testified before a Decision 
Review Officer at the RO.  A copy of the hearing transcript 
is associated with the record.  

Subsequently, in December 2003, the Board reopened the 
veteran's claim for service connection for PTSD and remanded 
this appeal to the RO for additional development.  This case 
is now before the Board for further appellate consideration.  


FINDING OF FACT

There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006). 






REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
a July 2006 notice letter, the appellant was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  When implementing the award, the RO 
will address any notice defect with respect to the disability 
rating and effective date elements.  Significantly, the 
veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO.   

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of PTSD, the Board is taking action 
favorable to the veteran by granting service connection for 
PTSD, as such the Board finds that there has been no 
prejudice to the veteran that would warrant further notice or 
development and the Board will proceed with appellate review.  
See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  At the aforementioned hearing, the 
veteran alleges exposure to enemy fire and mortar attacks 
during his wartime service in Vietnam and alleges that he has 
acquired PTSD as a result of such exposure.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  Specifically, to 
establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2006).

Although, the veteran failed to report to a scheduled VA 
examination in September 2006, a review of the veteran's 
claims file shows that the available record establishes the 
first two elements of the 38 C.F.R. § 3.304(f) analysis: a 
current diagnosis of PTSD and an opinion linking such 
diagnosis to the veteran's reported in-service stressors.  VA 
treatment records show that about three years after 
discharge, in August 1975, the veteran complained of and was 
treated for psychological conditions.  Subsequently, the 
veteran continued to receive psychological treatments 
including sleep studies.  Up until March 2002, the veteran 
was diagnosed with other psychological conditions, to include 
schizophrenia and depression, ruling out PTSD.  However, the 
Board notes that the corresponding treatment records had 
little discussion of the veteran's in-service stressors.  The 
veteran's most recent medical record, dated in August 2002, 
contains a diagnosis of PTSD.  In August 2002, a VA 
psychiatrist diagnosed the veteran with PTSD based on his 
reported history.  The veteran reported that, during his tour 
in Vietnam, he patrolled the perimeters of his camp and was 
often shot at by enemy fire.  Based on the veteran's claimed 
stressor, the VA examiner diagnosed the veteran with PTSD.  
At the RO hearing, the veteran testified to continuing 
treatment at the VA Medical Centers in Tuskegee and 
Montgomery.  Resolving the benefit of any reasonable doubt in 
favor of the veteran, the Board finds that there is a current 
diagnosis of PTSD based on his reported stressors.

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen, 10 Vet. App. 
at 142.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered his 
military personnel and medical records, the veteran's own 
statements, and a lay statement.  The veteran's service 
personnel records reflect that his military occupation (MOS) 
was an airframe repairman and show that he was stationed in 
the Republic of Vietnam from June 15, 1971, to January 12, 
1972.  The veteran received the National Defense Service 
Medal, Vietnam Service Medal, and a Marksman's Badge.  He 
received no individual combat citations and was not a POW.  
Thus, the evidence of record does not establish that the 
appellant was engaged in combat in connection with his MOS.  
The preponderance of the evidence is against the 
determination of combat status.  Therefore, the veteran's 
statements alone do not constitute conclusive evidence of the 
occurrence of an in-service stressor.  See Cohen, 10 Vet. 
App. at 145.  The Board therefore finds that, based on all 
the evidence, the appellant did not engage in combat during 
his tour in Vietnam.

Although the record does not directly establish the veteran's 
combat status, the Board observes partial, independent 
corroboration of the veteran's alleged in-service stressors.  
First, as it concerns the veteran's credibility, the 
veteran's DA Form 20 reflects that the veteran was assigned 
to Battery C, 4th Battalion, 77th Artillery (Btry C, 4th Bn, 
77th Arty) between the months of July and December 1971.  The 
veteran contends that he generally was exposed to ground and 
mortar while patrolling the perimeters in Phu Bai, Vietnam.  
A May 2006 response from the U.S. Armed Services Center for 
Unit Records Research (USASCURR), whose name has now changed 
to U.S. Army and Joint Services Records Research Center 
(JSRRC), confirms that the Battery C, 4th Battalion, 77th 
Artillery was assigned to a 101st Airborne Division, which 
was under attack by the enemy in July, August, October, 
November, and December 1971.  Further, in December 1971, Phu 
Bai received an unknown number of small arms fire from a 
suspected enemy location.  Guards on the perimeter returned 
fire and mortar fire was employed.  

The August 2002 PTSD diagnosis provisionally was based on the 
veteran's reported stressors, to include being shot at while 
patrolling the perimeters.  As a member of the Battery C, 4th 
Battalion, 77th Artillery stationed near Da Nang, Vietnam, 
the veteran was likely exposed to enemy attacks/fire.  
Further, the veteran's DA Form 20 reflects that he was 
involved in an unnamed Campaign in Vietnam.  The Board 
observes that the corroborative nature of the evidence goes 
toward the veteran's credibility.

The evidence of the aforementioned stressors is not clearly 
convincing; however, the Board observes that the veteran is 
entitled to the benefit-of-the-doubt on the issue of stressor 
corroboration.  At a minimum, the evidence discussed above 
suggests a possibility that the veteran was assigned to a 
unit targeted by enemy attacks.  The Court determined that 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The veteran's DA Form 20 and DD Form 
214 do not specifically reflect that the veteran was present 
during the attacks, but the records indicate plausibility.  
Pentecost, 16 Vet. App. at 128.  On that issue, the Board 
finds the evidence in relative equipoise, and resolves 
reasonable doubt in favor the veteran.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).  As the aforementioned 
corroborated non-combat stressors form, in part, the basis of 
the veteran's current (provisional) PTSD diagnosis, the Board 
concludes that the veteran suffers from PTSD incurred in 
service.





ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


